DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The abstract of the disclosure is objected to because there is a typo in line 4, “object deformation In additive …” should be ““object deformation in additive …”.  

Correction is required.  See MPEP § 608.01(b).

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitations are: 
"memory resource", “model modification module”, “simulation module”, “display module” and “print instructions module” in claims 10-12.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 4-9, 10-12 and 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
 
The claim 1 recites:
receiving, at at least one processor, object model data representing at least a portion of an object that is to be generated by an additive manufacturing apparatus by fusing build material within a fabrication chamber;
selecting, using at least one processor, at least one of a plurality of different geometrical compensation models to be applied to the object model data, wherein the geometrical compensation models are to determine geometrical compensations to compensate for object deformation in additive manufacturing;
simulating, using at least one processor, an object generation operation based on a modification of the object model data using the or each selected geometrical compensation model; and
displaying, using at least one processor, predicted attributes of the object when generated based on the or each simulation.

Step 1: 
The claim recites a method. Thus, the claim is directed to a process, which are statutory categories of invention. 

Step 2A Prong one:
The limitation of selecting, using at least one processor, at least one of a plurality of different geometrical compensation models to be applied to the object model data, wherein the geometrical compensation models are to determine geometrical compensations to compensate for object deformation in additive manufacturing, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “selecting” and “determine” in the context of this claim encompasses the user mentally applies a selected scaling factor to compensate for the distortion in manufacturing process, with help of a pen and paper, as long as the scaling factor is very simple. The limitation of simulating, using at least one processor, an object generation operation based on a modification of the object model data using the or each selected geometrical compensation model, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “simulating” and “modification” in the context of this claim encompasses the user mentally multiplies the selected scaling factor with object model data, and applies a process model to simulate the manufacturing distortion, as long as the object model data and the process model are very simple. The limitation of predicted attributes of the object when generated based on the or each simulation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “predicted” in the context of this claim encompasses the user mentally comparing the simulated object after build to nominal object model data for the distortion in manufacturing process, with help of a pen and paper, as long as the object model data and simulated object after build are very simple. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong two:
Besides the abstract ideas, the claim recites the additional limitations of receiving, at at least one processor, object model data representing at least a portion of an object that is to be generated by an additive manufacturing apparatus by fusing build material within a fabrication chamber, displaying, using at least one processor, predicted attributes of the object when generated based on the or each simulation. These additional limitations represent mere data gathering or displaying (access or output the data) and are recited at a high level of generality. These limitations are thus insignificant extra-solution activities. The recited “at least one processor”, is additional element which are to implement the system. But the “at least one processor” is recited generically that they represent no more than mere instructions to apply the judicial exceptions on a controller system and a controller. As such, it is nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of computer. Even when viewed in combination, these additional limitation and additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.

Step 2B: 
The claim as a whole does not amounts to significantly more than the recited exception. The claim has the following additional limitations and elements:
1) “at least one processor”;
2) receiving, …;
3) displaying, …;
4) an object to be generated by an additive manufacturing apparatus by fusing build material within a fabrication chamber;
5) object deformation in additive manufacturing.
Regarding 1), as explained previously, “at least one processor” is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Regarding 2) - 3), as explained previously, are extra-solution activities, which for purposes of Step 2A Prong Two was considered insignificant. The recitation of receiving object model data is mere data gathering that is recited at a high level of generality, and, as disclosed in Blom US 20190004079 A1, are also well-known. This limitation therefore remains insignificant extra-solution activities even upon reconsideration. Regarding 4) – 5), “an object to be generated by an additive manufacturing apparatus by fusing build material within a fabrication chamber” and “object deformation in additive manufacturing “are merely further limiting the scope of abstract ideas or stating merely technical environment of these abstract ideas. Thus, 1) – 5) do not amount to significantly more. Even when considered in combination, these additional elements and limitations represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not eligible.

Regarding claims 2-3, 4-9, 10-12 and 14-15:

Step 1: Claims 2-3 and 4-9 recite a method. Thus, the claim is directed to a process, which are statutory categories of invention. Claims 10-12 recite Apparatus. Thus, the claim is directed to a product, which are statutory categories of invention. Claims 14-15 recite a tangible machine-readable medium. Thus, the claims are directed to a signal, which are not statutory categories of invention.

Step 2A Prong one:
Similar to claim 1, the claims recite additional selecting …, determining …, generating …, determine …, modify …, and generate …, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Thus, this limitation recites a concept that falls into the “mathematical concept” group of abstract ideas. Accordingly, the claims recite an abstract idea.

Step 2A Prong two:
Similar to claim 1, besides the abstract ideas, the claim recites store …, display …, accept …, and displaying …, that are necessary for use of the recited judicial exception and is recited at a high level of generality. These limitations are thus insignificant extra-solution activities. The recited processing circuitry, memory resource, model modification module, simulation module, display module, print instructions module, processor and tangible machine-readable medium are additional elements which are configured to implement the method steps. They are recited generically that they represent no more than mere instructions or performing generic functions to apply the judicial exceptions on a computer. As such, it is nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a computer. Even when viewed in combination, these additional limitations and elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.

Step 2B: 
Similar to claim 1, the additional elements, as explained previously, are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept; the additional limitations, as explained previously, are extra-solution activities, which for purposes of Step 2A Prong Two was considered insignificant. The other recited additional limitations and elements in the claims either merely further limiting the scope of abstract ideas or stating merely technical environment of these abstract ideas that it does not impose any meaningful limits on practicing the abstract idea, for example, “the predicted attributes comprise an indication of a proportional deviation of at least one object dimension based on a magnitude of the object dimension”. The claim as a whole does not amount to significantly more than the recited exception. Even when considered in combination, these additional elements and limitations represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not eligible.

Claims 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
 
The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a signal – claims 14-15 recite “tangible machine-readable medium” that could be transitory.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “at least one processor” in third - fifth paragraph. The relationship between “at least one processor” in third - fifth paragraph and “at least one processor” in second paragraph is not clear. For examination purpose, “at least one processor” in third - fifth paragraph will be construed as “the at least one processor”.

Claim 1 recites “when generated …” in last paragraph that directs to contingent limitation. The broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (See MPEP §2111.04 (II)). For examination purpose, “when generated …” will be construed as “in respond to that the predicted attributes of the object being generated …”. 

Claim 1 recites “each simulation” in fifth paragraph. The relationship between “each simulation” in fifth paragraph and the simulation using the or each selected geometrical compensation model in fourth paragraph is not clear. For examination purpose, “each simulation” in fifth paragraph will be construed as “the each simulation”.

claims 2-9 recite “A method”. The relationship between “A method” in claims 2-9 and “A method” in claim 1. For examination purpose, “A method” in claims 2-9 will be construed as “the method”.

Claim 6 recites “predicted attributes” in line 1. The relationship between “predicted attributes” in claim 6 and “predicted attributes” in claim 1 is not clear. For examination purpose, “predicted attributes” in claim 6 will be construed as “the predicted attributes”.

Claim 6 recites “a plurality of different object model modifications”. The relationship between “a plurality of different object model modifications” in claim 6 and “a modification of the object model data” in claim 1 is not clear. For examination purpose, “a plurality of different object model modifications” in claim 6 will be construed as ““a plurality of the modifications of the object model data”.

Claim 6 recites “different selected geometrical compensation models”. The relationship between “different selected geometrical compensation models” in claim 6 and “the or each selected geometrical compensation model” in claim 1 is not clear. For examination purpose, “different selected geometrical compensation models” in claim 6 will be construed as “the each selected geometrical compensation model”.

Claim 6 recites “the selected geometrical compensation models”. The relationship between “the selected geometrical compensation models” in claim 6 and “the or each selected geometrical compensation model” in claim 1 is not clear. For examination purpose, “the selected geometrical compensation models” in claim 6 will be construed as “the each selected geometrical compensation model”.

Claim 7 recites “at least one processor”. The relationship between “at least one processor” in claim 7 and “at least one processor” in claim 1 is not clear. For examination purpose, “at least one processor” in claim 7 will be construed as “the at least one processor”.

Claim 7 recites “an additive manufacturing apparatus” and “a fabrication chamber”. The relationship between “an additive manufacturing apparatus” and “a fabrication chamber” in claim 7 and “an additive manufacturing apparatus” and “a fabrication chamber” in claim 1 is not clear. For examination purpose, “an additive manufacturing apparatus” and “a fabrication chamber” in claim 7 will be construed as “the additive manufacturing apparatus” and “the fabrication chamber”.

Claim 7 recites “when generated …” in last paragraph that directs to contingent limitation. The broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (See MPEP §2111.04 (II)). For examination purpose, “when generated …” will be construed as “in respond to that the predicted attributes of the plurality of objects being generated …”. 

Claim 7 recites “each selected geometrical compensation model”. The relationship between “each selected geometrical compensation model” in claim 7 and “each selected geometrical compensation model” in claim 1 is not clear. For examination purpose, “each selected geometrical compensation model” in claim 7 will be construed as “the each selected geometrical compensation model”.

Claim 8 recites “the model”. The relationship between “the model” in claim 8 and “object model data” in claim 1 is not clear. For examination purpose, “the model” in claim 8 will be construed as “the object model data”.

Claim 9 recites “the geometrical compensation models”. The relationship between “the geometrical compensation models” in claim 9 and “a plurality of different geometrical compensation models” in claim 1 is not clear. For examination purpose, “the geometrical compensation models” in claim 9 will be construed as “the plurality of different geometrical compensation models”.

Claim 9 recites “an object”. The relationship between “an object” in claim 9 and “an object” in claim 1 is not clear. For examination purpose, “an object” in claim 9 will be construed as “the object”.

Claim 10 recites “a selected geometrical compensation model”. The relationship between “a selected geometrical compensation model” in claim 10 and “a plurality of geometrical compensation models” in claim 10 is not clear. For examination purpose, “a selected geometrical compensation model” in claim 10 will be construed as “a selected geometrical compensation model from the plurality of geometrical compensation models”.

Claim 10 recites “modified object model data” in last line. The relationship between “modified object model data” in last line and “modify object model data” in claim previous paragraph is not clear. For examination purpose, “modified object model data” in last line will be construed as “the modified object model data”.

Claims 11-13 recite “Apparatus”. The relationship between “Apparatus” in claims 11-13 and “Apparatus” in claim 10. For examination purpose, “Apparatus” in claims 11-13 will be construed as “The apparatus”.

Claim 11 recites “an object”. The relationship between “an object” in claim 11 and “an object” in claim 10 is not clear. For examination purpose, “an object” in claim 11 will be construed as “the object”.

Claim 15 recites “a deformation compensation model”. The relationship between “a deformation compensation model” in claim 15 and “a different deformation compensation model” in claim 14 is not clear. For examination purpose, “a deformation compensation model” in claim 11 will be construed as “a deformation compensation model applied to the object model data”.

Regarding dependent claims 2-9, 11-13 and 15, dependent claims inherit the deficiencies of their respective parent(s).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Blom US 20190004079 A1 in view of Shan JP 2015184315 A.

Regarding claim 10, Blom teaches apparatus comprising processing circuitry and a memory resource (Fig. 3 [0070] [0078] MC computer device 302 and database 314), a plurality of geometrical compensation models to determine geometrical compensations to compensate for object deformation in additive manufacturing (Figs. 12 & 13 [0099] [0100] [0103] a plurality of scale factor maps are used to iterate the build file compensation and build prediction process until the predicted distortion after a part is build is less than the threshold); and
the processing circuitry comprises a model modification module (Fig. 13 [0103] modify the build file) and a simulation module (Fig. 13 [0103] re-computer the build prediction), wherein:
the model modification module is to determine a geometric transformation for an object to be generated using additive manufacturing based on a geometrical compensation model and to modify object model data describing the object using the geometrical transformation (Fig. 13 [0103] modify the build file based on scale factor map); and 
the simulation module is to generate a simulation of an output of an additive manufacturing operation based on modeled object model data (Fig. 13 [0103] re-computer the build prediction regarding geometry distortions).
Blom does not explicitly teach:
the plurality of geometrical compensation models are stored in a memory resource and the geometrical compensation model is selected for determining the geometric transformation.
Shan teaches the plurality of geometrical compensation models are stored in a memory resource Figs. 5 & 7 [0048] – [0050] [0052] plurality of correction modes stored in the storage unit) and the geometrical compensation model is selected for determining the geometric transformation (Figs. 5 & 7 [0048] – [0050] [0052], for each of the plurality of correction modes, a mark evaluation value indicating a deviation is simulated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Blom to incorporate the teachings of Shan because they all directed to correcting the object model data. Storing the plurality of geometrical compensation models in a memory resource and selecting each geometrical compensation model for simulation will help provide simulation on the object with different geometrical compensation model.
Blom teaches:

    PNG
    media_image1.png
    756
    786
    media_image1.png
    Greyscale

0070] … Manufacturing system 300 includes a manufacturing control (“MC”) computing device 302 configured to dynamically update the build file 210 of a part 28. …
[0078] …, centralized database 314 is stored on MC computer device 302. …

    PNG
    media_image2.png
    558
    660
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    513
    619
    media_image3.png
    Greyscale
 
[0099] …, device 1200 may be used to carry out a method for adjusting the designed shape of additively built parts having a desired final shape. The method, in part, enables an additive manufacturing system to compensate or adjust, before, during or after a build, using for example DMLM system 1214, for geometry distortions or other changes that may occur during an additive manufacturing process. For example, a physical part may be fabricated using a build file that may be associated with a CAD or virtual model 1202, such as nominal CAD model. …The measurements or other determinations of the characteristics and features of the physical or digital part may be compared to the nominal CAD model or known characteristics or features … to identify differences or deviations, such as geometrical and material differences. The nominal CAD model or other digital or virtual model may then be modified/deformed, for example as CAD 1212, using, for example, a geometry compensation function 1210, as functionally guided by the geometrical or material differences 1208, so that the geometry or other characteristics or features may be compensated or otherwise modified before, during or after a build. In some embodiments a partial or entire build file is generated based on the modifications. …
[0100] Device 1200 may be configured as a partial or whole digital twin or virtual build of a build process or AM machine.
[0103] … Device 1300 may be used, for example, as shown in the drawing, to modify a build file and re-compute the build prediction such that the geometric parameters relating to the local geometry's compliance or non-compliance may be determined. The device may comprise a build prediction tool. The tool may be finite element or rule based, and the predicted quantities such as, without limitation, distortion, or residual stress. Such quantities may be used to modify the build file and re-compute the build prediction. Compliance as used here refers generally to the geometric response, during a build, to a local geometric change. These geometric parameters may be used, for example, to calculate a local scale factor map that may be used in conjunction with measurement data to improve any final part distortion on subsequent builds. The system may iterate, for example, until the predicted distortion after a part is built is less than the tolerance threshold. The parameters may be based on real, virtual, or artificial data or information, or combinations thereof. 
Shan teaches:
[0048] When the measurement position of the mark set 80 is acquired, as shown in FIG. 5, for each of the plurality of correction modes stored in the correction mode storage unit 220, the correction mode evaluation value indicating the correction accuracy of each correction mode It is calculated | required (step S13-S15).

    PNG
    media_image4.png
    813
    524
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    608
    498
    media_image5.png
    Greyscale

[0049] In step S13, as shown in FIG. 7, first, a target mark group is selected from the mark set 80 (step S131). The attention mark group is one of a plurality of marks 81 (but a number smaller by 2 or more than the number of all the marks 81 included in the mark set 80) included in the mark set 80 or one mark 81. Subsequently, one of the plurality of correction modes is selected (step S132).
[0050] Next, based on the design position and measurement position of a plurality of marks 81 (hereinafter referred to as “residual mark group”) obtained by removing the selected noted mark group from the mark set 80, the selected mark in the correction mode. The design position of the group is corrected to obtain a correction position (step S133). Then, a mark evaluation value calculating unit 223 obtains a mark evaluation value indicating a deviation from the measurement position of the correction position of the attention mark group (step S134).
[0052] When the mark evaluation value is obtained for the selected correction mode, the process returns to step S132, and the next correction mode is selected (steps S135 and S132). Also in the next correction mode, steps S133 and S134 are performed to obtain a mark evaluation value. In the data correction unit 22, the mark evaluation value of each correction mode is obtained by performing steps S132 to S135 for each correction mode stored in the correction mode storage unit 220 (step S13).

Regarding claim 12, Blom further teaches a print instructions module for determining print instructions for generating the object from the modified object model data (Fig. 13 [0103] compensated CAD transmitted to build machine).

Regarding claim 13, Blom further teaches additive manufacturing apparatus to generate an object according to the print instructions (Fig. 13 [0103] part build with reduced distortion).
 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Blom in view of Shan as applied to claims 10 and 12-13, further in view of Moffitt US 20120165898 A1.

Regarding claim 11, neither Blom nor Shan explicitly further teach a display module to display predicted attributes of an object based on the simulated additive manufacturing operation.
Moffitt teaches a display module to display predicted attributes of an abject based on the simulated additive manufacturing operation ([0085] display each simulated volume relative to the target volume).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Blom to incorporate the teachings of Moffitt because they all directed to simulation of an object representation. Displaying predicted attributes of an abject based on the simulated additive manufacturing operation will help present simulated results to users.

Claims 1-3, 6, 8, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Blom in view of Shan and Moffitt.

Regarding claim 14, Blom, Shan and Moffitt together teach claimed apparatus. Therefore, they teach the program for implementing the apparatus.
 Shan and Blom further teaches generate a plurality of object simulations, each of the object simulations being based on an application of a different deformation compensation model to object model data (Shan: Shan: Figs. 5 & 7 [0048] – [0050] [0052], for each of the plurality of correction modes, a mark evaluation value indicating a deviation is simulated) representing at least a portion of an object to be generated by an additive manufacturing apparatus by fusing build material within a fabrication chamber (Blom: [0099] build using DMLM system); and
Moffitt further teaches generate display data comprising attributes of the simulated objects ([0085] display each simulated volume relative to the target volume).

Regarding claim 15, Blom, Shan and Moffitt together teach claimed apparatus. Therefore, they teach the program for implementing the apparatus.
Shan further teaches accept a selection of a deformation compensation model ([0055] [0056] the correction mode with the highest correction accuracy is selected).

Regarding claim 1, Blom, Shan and Moffitt together teach claimed apparatus and program. Therefore, they teach the program for implementing the apparatus and program.
Blom further teaches receiving, at at least one processor, object model data representing at least a portion of an object that is to be generated (Figs. 12 & 13 [0099] [0103] CAD or virtual model 1202) by an additive manufacturing apparatus by fusing build material within a fabrication chamber;

Regarding claims 2-3 and 6, Blom, Shan and Moffitt together teach claimed apparatus and program. Therefore, they teach the program for implementing the apparatus and program.

Regarding claim 8, Blom further teaches the plurality of different geometrical compensation models to be applied to the model comprise at least one of different offset parameters ([0135] persistent offset) and different scaling parameters ([0103] scaling factor map).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Blom in view of Shan and Moffitt as applied to claims 1-3, 6, 8, and 14-15, further in view of Kodaira WO 2018151212 A1.

Regarding claim 4, the combination of Blom, Shan and Moffitt does not explicitly teach the predicted attributes comprise expected object dimensions.
Kodaira teaches the predicted attributes comprise expected object dimensions (Fig. 4 page 2 3rd paragraph from the bottom, design values and corresponding deviations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Blom to incorporate the teachings of Kodaira because they all directed to forming an object. Including expected object dimensions in the predicted attributes will help show the predicted attributes relative to expected object dimensions. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Blom in view of Shan and Moffitt as applied to claims 1-3, 6, 8, and 14-15, further in view of dePena US 20160082666 A1.

Regarding claim 5, the combination of Blom, Shan and Moffitt does not explicitly teach the predicted attributes comprise an indication of a proportional deviation of at least one object dimension based on a magnitude of the object dimension.
dePena teaches the predicted attributes comprise an indication of a proportional deviation of at least one object dimension based on a magnitude of the object dimension ([0044] deviation by percentage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Blom to incorporate the teachings of dePena because they all directed to compensating process distortions in additive manufacturing. An indication of a proportional deviation of at least one object dimension based on a magnitude of the object dimension will help assess the distortion.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Blom in view of Shan and Moffitt as applied to claims 1-3, 6, 8, and 14-15, further in view of Hartmann US 20210299753 A1.

Regarding claim 7, Shan and Moffitt together teach:
displaying, using at least one processor, predicted attributes of the plurality of objects when generated based on the or each selected geometrical compensation model (Shan: Fig. 5 [0055] for each attention mark group – each of the plurality of objects, each components correction mode evaluation value is assessed for each correction mode; Moffitt: ([0085] display each simulated volume relative to the target volume – display each simulation result).
The combination of Blom, Shan and Moffitt does not explicitly teach the object model data represents a printable arrangement of a plurality of objects to be generated by an additive manufacturing apparatus by fusing build material within a fabrication chamber.
Hartmann teaches the object model data represents a printable arrangement of a plurality of objects to be generated by an additive manufacturing apparatus by fusing build material within a fabrication chamber ([0006] – [0010] plurality of components arranged in production tool);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Blom to incorporate the teachings of Hartmann because they all directed to compensating process distortions in additive manufacturing. Simulating a plurality of objects to be generated by an additive manufacturing apparatus will help compensate the plurality of objects for manufacturing distortions.

Regarding claim 9, Hartmann further teaches parameters of the geometrical compensation models are related to an intended location of an object to be generated within a fabrication chamber ([0009] [0010] production position dependent compensation).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Anand US 20170372480 A1 teaches display the geometrical attributes of simulated object after build.
Chandar US 20190054700 A1 teaches compensation depend on location within work volume. 
Chen US 20190377843 A1 teaches deforming compensated model by offset.
Hauske US 20110305453 A1 teaches selecting compensation function to minimize error and display estimated error vs nominal value.
Huang US 20160320771 A1 teaches selecting amount of compensation to minimize deviation.
Loughran US 20050038549 A1 teaches selecting modification algorithm from a list of modification algorithms.
Yang US 20200074028 A1 teaches determining scale factor by iterative simulations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL TANG/Examiner, Art Unit 2115